Name: Commission Regulation (EEC) No 627/86 of 28 February 1986 derogating, in the case of olive oil, from Regulation (EEC) No 410/86 on transitional measures to be adopted on account of the accession of Spain and Portugal, in respect of trade in agricultural products
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe;  distributive trades
 Date Published: nan

 No L 60 / 6 Official Journal of the European Communities 1 . 3 . 86 COMMISSION REGULATION (EEC) No 627 / 86 of 28 February 1986 derogating , in the case of olive oil , from Regulation (EEC ) No 410 / 86 on transitional measures to be adopted on account of the accession of Spain and Portugal , in respect of trade in agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 90 ( 1 ) and 257 ( 1 ) thereof, Whereas Commission Regulation (EEC ) No 410 / 86 of 24 February 1986 on transitional measures to be adopted on account of the accession of Spain and Portugal , in respect of trade in agricultural products ( ! ) provides , inter alia , that products exported from Spain or Portugal before 1 March 1986 and imported into the Community as from that date are , in certain cases , no longer subject to the presentation of an import licence ; whereas , in the light of the import arrangements for olive oil , the import levy payable cannot be determined without that licence ; whereas accordingly , provision should be made for derogating from Article 6 of Regulation (EEC ) No 410 / 86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 6 of Regulation (EEC ) No 410 / 86 , imports of olive oil falling within subheading 15.07 A of the Common Customs Tariff shall , where the customs export formalities were completed in Spain or Portugal on or before 28 February 1986 , and where importation into the Community as constituted at 31 December 1985 effectively takes place from 1 March 1986 onwards , be subject to the presentation of an import licence in accordance with the provisions of Council Regulation (EEC ) No 2751 / 78 ( 2 ). Article 2 This Regulation shall enter into force on the day of its publication ' in the Official Journal of the European Communities . It shall apply with effect from 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President 0 ) OJ No L 46 , 25 . 2 . 1986 , p. 13 . ( 2 ) OJ No L 331 , 28 . 11 . 1978 , p. 6 .